Detailed Action
Claims 1-4, 7-10, 13-17, 20-23, 26-27  and 29 are pending. 
Claims 1-4, 7-10, 13-17, 20-23, 26-27  and 29 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 7-8-9, 13-16, 20-22, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Encarnacion et al (Pub. No.: US 2005/0138137).
As per claim 1, Encarnacion discloses a data acquisition method, applied to a service provider, comprising: -	receiving a service request message initiated by a service consumer (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein HTTP GET Request can be the service request message and the URL “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480” is an example of the HTTP GET request) for acquiring a resource attribute of a resource (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480” is for acquiring the resource Tulips.jpg with the attributes YUV format, width 640 and height 480), wherein the service request message carries query information configured to indicate the resource attribute (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request ; and -	sending data of the resource attribute to the service consumer through a service response message (Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content (data of the resource attribute) ).

As pre claim 2, claim 1 is incorporated and Encarnacion discloses wherein the data of the resource is configured with a corresponding code according to the resource attribute (Encarnacion, Fig 3, paragraph 0224, 0237, wherein for example the resource store 320 can store an image file having a format type of RGB and a format resolution of 640.times.480 (data of the resource) which correspond to attribute values (code) specified in the request “format=YUV,width=640,height=480”), and the query information is a code of the resource attribute (Encarnacion, Fig 3, paragraph 0234, wherein the query information “format=YUV,width=640,height=480” is a code of the resource attribute)
As pre claim 3, claim 2 is incorporated and Encarnacion discloses wherein the service response message further carries a code associated with the data of the resource attribute (Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content which is configured using the values specified by the attributes).

As pre claim 7, claim 2 is incorporated and Encarnacion discloses wherein the code of the resource attribute is a one-level code or a multi-level code, and the multi-level code comprises at least a first-level subcode and a second-level subcode (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein for example the format attribute “format=YUV” is 

Claims 8-9, 13-16, 20-22, 26-27 and 29 are rejected under the same rational as claims 1-3 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 17 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Encarnacion et al (Pub. No.: US 2005/0138137) in view of Garimella et al (Pub. No.: US 2008/0222373 A1).
As pre claim 4, claim 2 is incorporated and Encarnacion discloses wherein in the case that there are at least two resource attributes (Encarnacion, Fig 3, paragraph 0234, wherein the query information “format=YUV,width=640,height=480” includes three attributes format, width and height), the service request message carries a set of codes of the resource attributes (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request carries  wherein in the case that there are a plurality of resource attributes and the resource attributes correspond to continuous codes (Encarnacion, Fig 3, paragraph 0228, 0241, wherein a single URL can include variable parameters that specify respective characteristic attributes that can be modified to describe a range of different media formats. For example, in one illustrative implementation, the name parameter can accept values of YUV or RGB, the width parameter can accept values of 0 to 2048, and the height parameter can accept values from 0 to 2048); wherein the service request message is sent according to a GET sending mode in a Hypertext Transfer Protocol, and the code or the set of codes of the resource attribute is represented by a content of a query parameter in the GET mode (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein the request is an HTTP GET Request  the URL “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480”). Encarnacion does not explicitly disclose the continuous codes are represented by a range in the set. However, Denoual discloses the continuous codes are represented by a range in the set (Denoual, paragraph 0220, wherein a request is directed to segment index information, using an index_range attribute of URLs (e.g. index_range=0-43 ) ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Encarnacion in view of Denoual such that the URL includes attribute values  represented by a range as claimed because this would have provided a way to optimize transmissions over the used communication network by only requesting data the belongs to the specified range (see Garimella, paragraph 0220)

Claims 10, 17 and 23 are rejected under the same rationale as claim 4. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454